Citation Nr: 0731323	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  05-31 112	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida

THE ISSUES

1.  Whether it was appropriate to reduce the rating for the 
veteran's left shoulder impingement syndrome from 30 to 10 
percent - effective April 1, 2005.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1998 to March 
2002.

This appeal to the Board of Veterans' Appeals (Board) arose 
from January and February 2005 decisions of the RO in St. 
Petersburg, Florida.

The veteran testified in support of his appeal at a May 2007 
hearing at the RO before the undersigned Veterans Law Judge 
of the Board (travel Board hearing).

Although deciding the rating reduction claim, the Board is 
remanding the TDIU claim to the RO - via the Appeals 
Management Center (AMC), for further development and 
consideration.


FINDINGS OF FACT

1.  The veteran was given due process notice of the proposed 
rating reduction in a November 2004 letter, which also 
apprised him of his right to submit additional evidence to 
contest the reduction and request a pre-determination 
hearing.

2.  A January 2005 RO decision reduced the rating for the 
veteran's 
service-connected left shoulder impingement syndrome from 30 
to 10 percent, prospectively effective as of April 1, 2005.  
The RO issued another decision in February 2005 confirming 
and continuing the lower 10 percent rating.

3.  The relevant medical and other evidence of record, on 
balance, does not reflect material improvement in the 
veteran's service-connected left shoulder impingement 
syndrome; he still has pain and painful motion in this 
extremity and an approximate 30-percent resulting decrease in 
his functional range of motion; he also was denied employment 
with the U.S. Postal Service around the time his rating was 
reduced on account of the severity of this disability.




CONCLUSION OF LAW

The criteria are met for restoration of the higher 30 percent 
rating for the veteran's left shoulder impingement syndrome 
- effective April 1, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.105(e), 3.159, 
3.344, 4.71a, Diagnostic Code (DC) 5201 (2002 & 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) requires that VA 
notify the veteran of any evidence that is necessary to 
substantiate all elements of his claim, including apprising 
him of the evidence VA will attempt to obtain and the 
evidence he is responsible for providing.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  The five elements of a claim are:  
1) veteran status, 2) existence of a disability, 3) a 
relationship of that disability to military service, 4) 
degree of disability, and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); see, too, Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  VA also must assist the veteran in obtaining 
this supporting evidence.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).

In this particular case at hand, the Board is reinstating the 
higher 30 percent rating for the veteran's left shoulder 
disability, retroactive to the effective date the RO reduced 
his rating, so there need not be any discussion of whether 
there has been compliance with the notice and duty to assist 
provisions of the VCAA because even if, per chance, the 
requirements of this Act have not been met, this is merely 
inconsequential and, therefore, at most harmless error.  See 
Mayfield v. Nicholson, 07-7130 (Fed. Cir. Sept. 17, 2007) 
(Mayfield IV).  See also Sanders v. Nicholson, 487 F.3d 881 
(2007) (where the U. S. Court of Appeals for the Federal 
Circuit (Federal Circuit Court) held that any errors in a 
VCAA notice, for any of the elements of that notice, are 
presumed to be prejudicial unless rebutted by VA); see, too, 
Simmons v. Nicholson, 487 F.3d 892 (2007) and Overton v. 
Nicholson, 20 Vet. App. 427, 436 (2006).

Turning now to the question of whether the RO should have 
reduced the veteran's left shoulder disability rating, 
regulations provide that where the reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
rating action will be taken.  The reduction will be made 
effective the last day of the month in which a 60-day period 
from the date of notice to the payee expires.  The veteran 
will be notified of the proposed reduction, that he has 60 
days to present evidence showing why the reduction should not 
be implemented, and that he may request a hearing.  38 C.F.R. 
§ 3.105(e).

The RO complied with these due process requirements of 38 
C.F.R. § 3.105(e) by means of a November 2004 letter, which 
informed the veteran of the proposed rating reduction for his 
left shoulder impingement syndrome from 30 to 10 percent.  
That letter informed him that recent medical records had 
revealed his left shoulder condition had improved and advised 
him to send additional evidence within 60 days if he 
disagreed with the proposed reduction.  That letter also 
notified him of his right to request a personal hearing 
before a final decision was made.  See 38 C.F.R. § 
3.105(e)(i).  The RO then evaluated any evidence submitted by 
him before reducing his 30 percent rating to 10 percent in a 
January 2005 rating decision and confirming the reduction in 
a February 2005 rating decision.

Having concluded the RO adhered to the procedural due process 
requirements for reducing the veteran's disability rating, 
the Board must now address whether the evidence and other 
legal authority supported the reduction.



One initial point worth noting before making this 
determination is that a claim, as here, stemming from a 
rating reduction action is a claim as to whether the 
reduction was proper, not a question of whether the veteran 
is entitled to an increased (i.e., higher) rating for the 
disability at issue.  This is an important distinction 
because, in a rating reduction case, VA has the burden of 
proof insofar as showing the disability has improved, whereas 
in the more traditional case involving a claim for an 
increased rating it is the veteran's burden of proving his 
disability has worsened.  See Dofflemyer v. Derwinski, 2 
Vet. App. 277, 279-80 (1992).

Disability ratings are intended to compensate reductions in 
earning capacity because of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007).

The veteran's former 30 percent rating was in effect from 
April 1, 2002 until April 1, 2005, so for three years.  
Because the 30 percent rating had not been in effect for five 
years or more, compliance with the provisions of 38 C.F.R. § 
3.344, which pertains to the stabilization of disability 
ratings, is not required.  See 38 C.F.R. § 3.344(c) (2006).  
However, there are several general VA regulations that apply 
to all rating reductions, regardless of whether the rating 
has been in effect for five years or more.  See Brown v. 
Brown, 5 Vet. App. 413 (1993).

Specifically, each disability must be viewed in relation to 
its history, and the rating agency should assure itself that 
there has been an actual change in the condition, for better 
or worse, and not merely a difference in the thoroughness of 
the examination or in use of descriptive terms.  See 38 
C.F.R. § 4.1, 4.3 (2006).  Additionally, in any rating 
reduction case, not only must it be determined that an 
improvement in a disability has actually occurred, but also 
that such improvement reflects improvement in ability to 
function under ordinary conditions of life and work.  Brown, 
5 Vet. App. at 420-21; see also 38 C.F.R. §§ 4.2, 4.10 
(2007).  


A claim as to whether a rating reduction was proper must be 
resolved in the veteran's favor unless the Board concludes 
that a fair preponderance of evidence weighs against the 
claim.  Brown, 5 Vet. App. at 421.

The veteran's left shoulder impingement syndrome is evaluated 
under DC 5201 for limitation of motion of the minor arm.  DC 
5201 provides that limitation of motion of the minor arm to 
25 degrees from the side warrants a 30 percent rating.  
Limitation of motion of the minor arm midway between the side 
and shoulder level, or at shoulder level, warrants a 20 
percent rating.  Normal ranges of upper extremity motion are 
defined by VA regulation as follows:  forward elevation 
(i.e., flexion) from zero to 180 degrees; abduction from zero 
to 180 degrees; and internal and external rotation to 90 
degrees.  Lifting the arm to shoulder level is lifting it to 
90 degrees.  See 38 C.F.R. § 4.71, Plate I (2002) and (2007).

When determining the severity of musculoskeletal disabilities 
rated, at least in part, on the basis of range of motion, VA 
must consider the extent to which the veteran may have 
additional functional impairment above and beyond the 
limitation of motion objectively shown due to factors 
including, but not limited to, pain or painful motion, 
limited or excess movement, weakness, incoordination and 
premature or excess fatigability, particularly during times 
when symptoms "flare up", such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2006).  In addition to these types of symptoms, other 
considerations include whether the disabled joint exhibits 
swelling, deformity or atrophy from disuse.  See 38 C.F.R. § 
4.45.

In a May 2002 rating decision, the veteran was awarded the 30 
percent rating for his left shoulder impingement syndrome.  
The medical evidence of record reflected he had range of 
motion in the left shoulder limited to 20 degrees flexion, 
with pain; 20 degrees abduction, with pain; and external and 
internal rotation to 10 degrees, with pain.  There also was 
severe instability and weakness in the left shoulder due to 
the pain.  See 38 C.F.R. Part 4, DC 5201 (2002).

The additional medical evidence obtained since that May 2002 
rating decision includes the report of an October 2004 VA 
examination; a December 2004 private MRI report; and VA 
outpatient treatment records dated from 2004 to 2005.  The 
October 2004 VA examiner noted increased range of motion past 
25 degrees (i.e., the criterion for the 30 percent rating) in 
the veteran's left shoulder, but found approximately a 30-
percent decrease in his functional range of motion.  
The December 2004 MRI report noted early degenerative cystic 
changes in the veteran's rotator cuff.  The VA outpatient 
treatment records dated from 2004 to 2005 also revealed 
increased range of motion past 25 degrees, but still noted 
the veteran experienced limited and painful motion and 
difficulty sleeping due to pain.  In particular, an August 
2004 report included an impression of chronic partial 
ankylosis of the left shoulder.  Ankylosis is the immobility 
and consolidation of a joint due to disease, injury or 
surgical procedure; in other words, it means 
complete immobility and fixation of the joint in a favorable 
or unfavorable position.  See, e.g., Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 
(1992) [citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

The record also includes copies of correspondence dated in 
2004 between the veteran and the US Postal Service (USPS).  
In a February 2004 letter the USPS informed him it had found 
him medically unsuitable for employment as a City Carrier 
because of his left shoulder condition.  A letter dated in 
April 2004 from the Office of Personnel Management (OPM) 
confirmed the USPS' decision to deny him employment because 
of this medical condition.  

During his May 2007 hearing, the veteran and his spouse 
testified that he constantly experiences pain because of his 
left shoulder impingement syndrome and takes pain medication 
on a daily basis.  He stated he has great difficulty 
performing physical activities, such as pushing, pulling, 
heavy lifting, stretching or reaching.  He noted that he was 
unable to carry his small children because of the pain and 
stiffness in this shoulder.  He also reiterated that the USPS 
had rejected his application for employment because of his 
left shoulder condition and stated he had received a similar 
response after submitting an application for employment to 
the Transportation Security Administration (TSA).

This evidence, on balance, does not reflect an actual 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  Although the medical 
findings show improvement in the range of motion of his left 
shoulder, this same evidence also indicates he still has an 
approximate 30-percent decrease in his "functional" range 
of motion because of the extent of his pain, and that he has 
chronic partial ankylosis of this shoulder.  Moreover, 
despite his increased range of motion, there has been no 
improvement in his ability to function under the ordinary 
conditions of life and work.  The correspondence dated in 
2004 from the USPS, relatively contemporaneous to when his 
rating was reduced, clearly shows he was still unable to 
obtain employment because of the severity of his left 
shoulder condition.  And during his May 2007 hearing, he 
testified under oath that he is limited in his ability to 
work because he can only perform tasks that are not 
physically demanding - so not suited for the letter carrier 
and TSA positions mentioned.  He also testified that he 
continues to suffer from pain that interferes with his 
ability to sleep and perform daily tasks such as simply 
playing with his children.  Accordingly, the Board is unable 
to conclude that the rating reduction from 30 to 10 percent 
was appropriate under these circumstances and finds, instead, 
that his higher 30 percent rating must be reinstated 
retroactively effective to the date of the reduction -April 
1, 2005.


ORDER

The claim for restoration of the 30 percent rating for the 
left shoulder impingement syndrome, effective April 1, 2005, 
is granted.




REMAND

Also during his May 2007 hearing, the veteran testified that 
he was essentially forced to leave the military because of 
his left shoulder impingement syndrome and that this was the 
last time he held a full-time job.  He testified, as well, 
that after leaving the military he applied for positions with 
the USPS and TSA, but that his applications were rejected due 
to the physical limitations caused by his left shoulder 
disability.  As already mentioned, he submitted 
correspondence dated in 2004 from the USPS and OPM confirming 
he was found medically unsuitable for employment as a City 
[letter] Carrier.  He also testified at the hearing that he 
currently works only 10 to 15 hours a week at a part-time 
job, which entails just minimal physical activity and pays 
only minimum wage.  He also stated he is a 
full-time college student with at least two semesters left to 
complete.

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2006).

The veteran's service-connected disabilities are the left 
shoulder impingement syndrome (now again rated at the 30-
percent level); a depressive disorder (also rated at 30 
percent); sinusitis (10 percent); hemorrhoids (0 percent); 
and migraine headaches (also 0 percent).  His combined rating 
is 60 percent.  See 38 C.F.R. § 4.25, Table I.  So even with 
the return of the rating for his left shoulder disability to 
the 30-percent level, he still does not satisfy the threshold 
minimum percentage requirements of 38 C.F.R. § 4.16(a) for 
consideration of a TDIU on a schedular basis.



The veteran, however, still may be considered as unemployable 
upon termination of employment that was provided because of 
disability, or in which special consideration was given 
because of the same, when it is satisfactorily shown that 
he is unable to secure further employment.  See 38 C.F.R. § 
4.18.  "Marginal employment," for example, as a self-employed 
worker or at odd jobs or while employed at less than half of 
the usual remuneration, shall not be considered 
"substantially gainful employment."  See Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  That said, the 
degree of impairment in occupational functioning that is 
generally deemed indicative of unemployability consists of a 
showing that the veteran is indeed "[in]capable of performing 
the physical and mental acts required by employment," and is 
not based solely on whether he is unemployed or has 
difficulty obtaining employment.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

VA's policy is to award a TDIU in all cases in which service-
connected disability precludes gainful employment regardless 
of the percentages awarded.  38 C.F.R. §§ 4.16(b) (2006).  
Although the Board does not have the authority to assign an 
extraschedular TDIU, appropriate cases must be referred to 
the Director of the VA Compensation and Pension Service or 
Undersecretary for Benefits for extraschedular consideration 
if it is determined the circumstances present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. §§ 3.321(b)(1), 4.16(b); see also 
Bowling v. Principi, 15 Vet. App. 1 (2001).

While the regulations do not provide a definition of 
"substantially gainful employment", VA Adjudication 
Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), 
defines the term as "that which is ordinarily followed by 
the nondisabled to earn their livelihood with earnings common 
to the particular occupation in the community where the 
veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 
(2000), the court defined "substantially gainful 
employment" as an occupation that provides an annual income 
that exceeds the poverty threshold for one person, 
irrespective of the number of hours or days that the veteran 
actually works and without regard to the veteran's earned 
annual income.

Other factors that receive consideration in determining 
whether a veteran is unemployable include his employment 
history, level of education, and vocational attainment.  See 
Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

In this case the RO denied the veteran's TDIU claim because, 
as indicated, he did not meet the requisite schedular 
percentages.  See 38 C.F.R. § 4.16(a).  The RO did not refer 
his TDIU claim for extraschedular consideration because there 
was no evidence at least then of record showing he was 
unemployable because of his service-connected conditions.  
See 38 C.F.R. § 4.16(b).  But his testimony at his May 2007 
hearing regarding his inability to obtain a job with the USPS 
or TSA, and the supporting documentation of this, and the 
fact he currently earns only minimum wage at a part-time job 
raises a question regarding his ability to obtain  and 
maintain "substantially gainful employment."  
Unfortunately, though, there is simply insufficient evidence 
to make this determination - which, in turn, will govern 
whether the RO ultimately decides to refer this case for 
extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. 
App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

As already mentioned, the October 2004 VA examiner evaluated 
the veteran's left shoulder condition and concluded he had an 
approximate 30-percent decrease in his functional range of 
motion.  This examiner did not, however, give any opinion 
regarding whether the veteran is unemployable due to his left 
shoulder disability, including as a result of his decreased 
range of motion.  In fact, the only medical opinion 
addressing this determinative issue comes from a separate VA 
examination, also conducted in October 2004, concerning his 
service-connected depressive disorder.  That examiner found 
the veteran to be employable based on his current 
mental status, but specifically disclaimed knowledge 
regarding the effects of his other medical and physical 
conditions on his employability.  And since one of these 


medical and physical conditions - his left shoulder 
impingement sydrome - is the determinative issue in this 
appeal for a TDIU, an opinion is also needed regarding the 
impact of this additional service-connected disability on his 
employability before his TDIU claim can be fairly decided.  
See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159(c)(4) (The duty to assist provisions of the 
VCAA include the duty to provide medical examinations or 
obtain opinions if determined to be necessary to decide a 
claim).

Accordingly, the TDIU claim is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for a VA 
medical examination to reassess the 
severity of his left shoulder 
impingement syndrome - but especially 
in terms of whether it renders him 
incapable of securing and maintaining 
substantially gainful employment.  
In offering this opinion, the examiner 
must consider the degree of interference 
with ordinary activities, including 
capacity for employment, caused solely 
by the veteran's service-connected 
disabilities, as distinguished from any 
nonservice-connected condition.  The 
examiner should review the veteran's 
claims file for his pertinent medical 
and other history, including a complete 
copy of this decision and remand.

2.  Then readjudicate the TDIU claim in 
light of any additional evidence - 
including considering whether this case 
presents such an exceptional or unusual 
disability picture as to render 
impractical the application of the 
regular schedular standards and, 
therefore, warrant referral to the 
Director of VA's Compensation and 
Pension Service or Under Secretary for 
Benefits for extra-schedular 
consideration under the provisions of 
38 C.F.R. §§ 3.321(b)(1), 4.16(b).  
If the claim is not granted to the 
veteran's satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond before returning the file to the 
Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


